DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/27/2021, in which, claims 1-15, are pending. Claims 1, 7 and 14 are independent. Claims 2-6, 8-15, are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blair, (USPAP 2007/0216747).


Referring to claim 1, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), comprising: processing apparatus ([a processor 300 of fig 3, for calibration and adjustment of the scanner, see 0016]) to: 
receive a scanned image ([scanner 9 of fig 2, to scan image]), of a pattern printed by a print apparatus ([printer 1 of fig 1]) onto a printable medium, ([2 of fig 1]) the pattern including a plurality of blocks of print agent of a first color printed during a printing operation in which light sources of a light source array irradiate a photoconductive surface; ([the calibration standard is inserted into the scanner 9 of the printer 1, calibrating LED current 320 commences, see 0038 and 0040]);
analyze the scanned image to identify a region of non-uniformity within the plurality of blocks of print agent; ([0040] calibrating LED current 320 includes a series of steps. Calibrating LED current 320 initially calls for use of a calibration standard having a known reflectivity and a known uniformity]);
correlate a location of the identified region of non-uniformity with a corresponding light source in the light source array; ([adjusting the output of the LEDs downward does not require a perfect correlation within the pixels 7] see 0034]);
 determine, based on the identified region of non-uniformity, an adjustment to be made to a parameter of the corresponding light source; ([adjusting the output of the at least one lighting element downward until a subset of the at least one pixel is less than 
 generate a signal to affecting the determined parameter adjustment with regard to the corresponding light source, ([adjusting LED current 340 does not require use of the calibration document] see 0054]).

Referring to claim 2, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein the plurality of blocks of print agent comprise halftone patches, and the first color comprises grey, ([adjusting LED current 340, involves use of a grey reference plate 50, see 0036]).

Referring to claim 3, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein the pattern further includes a plurality of blocks of print agent of a second color, different from the first color, ([that the quantity of the native grey color pixels 7 is substantially larger than the quantity of other pixel colors, see 0053-0054]).





Referring to claim 5, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein the parameter adjustment comprises an adjustment of a current applied to the corresponding light source, ([see 0007-008, adjusting the output of the at least one lighting element downward until a subset of the at least one pixel is less than the maximum output during the sampling and then determining a maximum response value for each pixel]).

Referring to claim 6, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein the processing apparatus  [9300 of fig 3]) is to identify a region within the plurality of blocks of print agent as a region of non-uniformity if a reflectance of the print agent within the region falls outside of a defined range of reflectance values, ([adjusting the output of the at least one lighting element downward 

Referring to claim 7, Blair teaches a light source adjustment method, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), comprising: printing, using a print apparatus ([printer 1 of fig 1) in which an array of light sources emit radiation onto a photoconductive surface, a test image onto a printable substrate, the test image comprising a plurality of regions of print agent of a first color; ([representing the number of pixels 7 for the native grey color (having a grey scale value=226) of the reference plate 50 is substantially larger than other colors detected (12,756 pixels detecting the native grey, 0053-0054];
scanning, using a scanning device, ([scanner 9 of fig 3]), the printable substrate to obtain a scanned image; ([0021] Referring to FIG. 2, there are shown aspects of a scanning unit 9 for the printer 1 as shown in fig 1 and 2]);
processing the scanned image, ([scanner 9 of fig 2])  using processing apparatus, ([300 of fig 3]) to identify a non-uniformly printed region of the print agent of the first color; ([the peak representing the number of pixels 7 for the native grey color (having a grey scale value=226) of the reference plate 50 is substantially larger than other colors detected (12,756 pixels detecting the native grey]);
determining, using processing apparatus, ([300 of fig 1, a determining means]), which light source of the array of light sources corresponds to the non-uniformly printed 
determining, ([300 of fig 3]) based on the identified non-uniformly printed region, an adjustment to be made to a parameter of the corresponding light source ([ see 0032, the calibration document is used to adjust the current directed to the LEDs 4 and to determine the light sensitivity of each pixel 7 of the scanner 9]); and 
adjusting the parameter of a light source in the array of light sources, ([see 0028-0029 the first part calls for adjustment to analog to digital converter (ADC) reference voltages in a stage referred to as adjusting voltage 310]).

Referring to claim 8, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein the first color is grey, and wherein the test image further comprises a plurality of regions of print agent of a second, different color, ([calibration of the LED current, the pixel sensitivity, and referencing of the associated grey reference plate 50]).

Referring to claim 9, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), further comprising: determining, based on the plurality of 

Referring to claim 10, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein determining which light source corresponds to the non-uniformly printed region comprises: generating a non-uniformity profile in terms of scanned pixels in the scanned image; and
 correlating points in the non-uniformity profile with positions of light sources positions in the array of light sources, ([adjusting the output of the at least one lighting element downward until a subset of the at least one pixel is less than the maximum output during the sampling and then determining a maximum response value for each pixel] see 0053 as shown in fig 4]).

Referring to claim 11, Blair teaches a light source adjustment a method, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), further comprising: iteratively repeating 

Referring to claim 12, Blair teaches a light source adjustment method, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), wherein identifying a non-uniformly printed region comprises: measuring reflectance data from the plurality of regions of print agent of the first color at positions across an extent of the printable substrate; ([the third part calls for the sensitivity of the individual pixels to be measured and calibrated, in a stage referred to as sensitivity adjusting 33, see 0027-0028]); and
 calculating an average reflectance from the plurality of regions of print agent for each of the positions across the extent of the printable substrate, ([calculation for compensated video values (V.sub.ci,M) is provided where for three regions in the compensation table for each pixel.sub.(i): V.sub.ci,M=((M-V.sub.bi)-J.sub.Biref).times.255/(J.sub.wiref] see 0068-0070]).


Referring to claim 13, Blair teaches a light source adjustment method, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 

Referring to claim 14, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), comprising:
 a print component comprising: a photoconductive surface; and a print head having a plurality of light sources, each light source to emit radiation onto the photoconductive surface to form an image to be printed with print agent onto a printable substrate during a printing operation; and processing apparatus ([300 of fig 3]) to:
 receive a scanned image ([scanner 9 of fig 2, to scan image]), of a pattern printed by a print apparatus ([printer 1 of fig 1]) onto a printable medium, ([2 of fig 1]) the pattern including a plurality of blocks of print agent of a first color printed during a printing operation in which light sources of a light source array irradiate a photoconductive surface; ([the calibration standard is inserted into the scanner 9 of the printer 1, calibrating LED current 320 commences, see 0038 and 0040]);
analyze the scanned image to identify a region of non-uniformity within the plurality of blocks of print agent; ([0040] calibrating LED current 320 includes a series of steps. Calibrating LED current 320 initially calls for use of a calibration standard having a known reflectivity and a known uniformity]);

calculate, based on the identified region of non-uniformity, a power adjustment to be made to the light source to improve the uniformity; ([adjusting the output of the at least one lighting element downward until a subset of the at least one pixel is less than the maximum output during the sampling and then determining a maximum response value for each pixel] see 0053 as shown in fig 4]); and
adjust a power supplied to the determined light source according to the calculation, ([adjusting LED current 340 does not require use of the calibration document] see 0054]).

Referring to claim 15, Blair teaches a light source adjustment apparatus, ([drawing 1-3 shows a process for calibration and adjustment of the scanner, the array of LEDs 4 operates as the light source, wherein a single power supply provides for energizing the light source] see 0023-0024]), further comprising: a scanner to scan the printable substrate following the printing operation, to generate the scanned image, 
([the calibration standard is moved along the paper path of the printer 1 until the calibration standard is staged at the scanner 9, see 0042-0043]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677